           Case 2:19-cv-01986-GMN-DJA Document 42
                                               41 Filed 09/29/20
                                                        09/25/20 Page 1 of 6




 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     E. CARMEN RAMIREZ
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Washington, D.C. 20044
 5   202-616-2885 (v)
     202-307-0054 (f)
 6   E.Carmen.Ramirez@usdoj.gov
     western.taxcivil@usdoj.gov
 7

 8                          IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEVADA
 9
      UNITED STATES OF AMERICA,                          )
10                                                       )
                                                         )
11          Plaintiff,                                   )   Case No.: 2:19-cv-1986-GMN-DJA
                                                         )
12                                                       )
                                                             UNITED STATES’ MOTION TO
            v.                                           )
                                                             ALLOW DEFENDANTS
13                                                       )
                                                             JEFFREY A. AND DOLORES
      JEFFREY A. MARTINEZ, individually,                 )
                                                             MARTINEZ (INDIVIDUALLY AND
14    and as Trustee of the Martinez Family Trust;       )
                                                             AS TRUSTEES FOR THE
      DOLORES M. MARTINEZ, individually and              )
                                                             MARTINEZ FAMILY TRUST),
15    as Trustee for the Martinez Family Trust;          )
                                                             MARTINEZ & ASSOCIATES, INC.
      THE MARTINEZ FAMILY TRUST;                         )
                                                             (NV20041370692), AND MARTINEZ
16    MARTINEZ & ASSOCIATES, INC.                        )
                                                             & ASSOCIATES INC.
      (NV20041370692); MARTINEZ &                        )
                                                             (NV20181033912) 30 DAYS TO
17    ASSOCIATES INC. (NV20181033912);                   )
                                                             RESPOND TO THE COMPLAINT,
      SIERRA MORTGAGE CORPORATION;                       )
                                                             IF A SETTLEMENT IS NOT
18    FIDELITY NATIONAL TITLE; CHASE                     )
                                                             REACHED
      MORTGAGE COMPANY; JP MORGAN                        )
19    CHASE BANK NATIONAL                                )
                                                             (SIXTH REQUEST)
      ASSOCIATION; RHODES RANCH                          )
20    ASSOCIATION; and REPUBLIC SILVER                   )
      STATE INC., DBA, REPUBLIC                          )
21    SERVICES,                                          )
                                                         )
22                                                       )
          Defendants.                                    )
23                                                       )
                                                         )
24

25
                                                     1
           Case 2:19-cv-01986-GMN-DJA Document 42
                                               41 Filed 09/29/20
                                                        09/25/20 Page 2 of 6




 1          The United States of America has made five requests for limited stays to facilitate

 2   settlement discussions with taxpayers Jeffrey and Dolores Martinez. The last stay will end on

 3   September 26, 2020 (or the next business day, since September 26 is a Saturday). (See ECF No.

 4   40 at 5). It had previously become clear that settlement would be unlikely unless the Martinezes

 5   submit certain tax returns for themselves and their business that are not at issue in the suit, but

 6   that were delinquent. The Martinezes have now submitted the missing returns, and the

 7   government is reviewing them. (The IRS had extended the deadlines for filing 2019 returns in

 8   light of the COVID-19 pandemic.) Neither the Martinezes nor their businesses have answered

 9   the complaint, but, in light of the cooperation, the United States did not seek an entry of default

10   against any of them. The United States is hesitant to request further extensions of the schedule

11   but now that the returns are in hand, it may be easier to complete a settlement. The United States

12   therefore asks that the Court allow the Martinezes and their businesses 30 days to finalize a

13   settlement, or respond to the complaint.

14                       MEMORANDUM OF POINTS AND AUTHORITIES

15                                               Background

16          This is a federal tax case. The United States seeks a judgment against taxpayers Jeffrey

17   and Dolores Martinez, and against two corporations associated with them, for various federal tax

18   liabilities. The United States also seeks to foreclose its tax liens against certain real property to

19   help satisfy the judgment. The property is putatively held in a trust.

20          The United States also named as defendants other parties that might assert a lien or other

21   claim against the property, pursuant to 26 U.S.C. § 7403(b) (“Action to enforce lien or to subject

22   property to payment of tax”). That way, those parties’ claims to the property (if any) could be

23   adjudicated if and when the Court determines that the property should be foreclosed. It is

24   common in such cases for the United States to reach stipulations with other claimants as to lien

25   priority, to the extent they do not disclaim any interest.

                                                       2
           Case 2:19-cv-01986-GMN-DJA Document 42
                                               41 Filed 09/29/20
                                                        09/25/20 Page 3 of 6




 1          If the matter settles without a foreclosure, the other lienholders would not need to be paid

 2   out. In any event, to date only one of the potential lienholders, the Rhodes Ranch Association,

 3   has answered the complaint. (ECF No. 4).1 Another, Fidelity National Title, has disclaimed any

 4   interest. (See ECF No. 7). Defendants JP Morgan Chase Bank National Association and Chase

 5   Bank National Association (together, the “Chase defendants”), and the United States have

 6   reached a stipulation concerning lien priority as between them. (See ECF No. 20 (Order

 7   approving stipulation)). (The Chase defendants currently control the mortgage loan that was

 8   initially issued by defendant Sierra Mortgage Corporation). Defendant Republic Silver State Inc.

 9   has been served but has not yet appeared, and has not contacted the United States. Finally, the

10   United States filed a notice of dismissal concerning defendants Nevada Mortgagee Assistance

11   Company and the Cooper Castle Law firm, and the Clerk has terminated them from the case.

12          The litigation would therefore focus on the Martinezes and their business. Neither of the

13   Martinezes, or the corporations, have appeared. The United States served the Martinezes,

14   individually and as representatives of their business, on December 27, 2019. Their time to

15   respond to the complaint thus expired on January 17, 2020, under Fed. R. Civ. P. 12(a)(1)(A)(i).

16          Ordinarily the United States would be moving for an entry of default and a default

17   judgment. However, the Martinezes have reached out to the undersigned counsel, and the parties

18   are discussing a possible settlement. The Martinezes made a formal offer and provided certain

19   financial information that the United States had requested. However, it has become clear that the

20   United States cannot properly evaluate the offer, including the Martinezes’ ability to pay, unless

21   and until the Martinezes submit certain tax returns that are currently outstanding.

22          It is important that the Martinezes come into compliance with their tax reporting

23   obligations, including for the most recent tax year. The Martinezes have now submitted the

24
     1
25    Counsel for the United States conferred with counsel for Rhodes Ranch Association by e-mail,
     on September 23, 2020, and the association does not oppose a continued stay.
                                                    3
           Case 2:19-cv-01986-GMN-DJA Document 42
                                               41 Filed 09/29/20
                                                        09/25/20 Page 4 of 6




 1   missing returns. Their submission of the missing returns is an important consideration in

 2   evaluating their settlement offer.

 3          The United States is prepared to proceed with active litigation, including seeking entries

 4   of default, if the Court were to deny this request. However, the United States submits that

 5   allowing an additional 30 days for the Martinezes to reach a settlement or answer the complaint

 6   would likely facilitate the potential resolution, and may conserve both the parties’ and the

 7   Court’s resources. Under the circumstances, and given the Martinezes’ willingness to participate

 8   in the discussions and submit missing returns, the United States continues to believe that the

 9   parties’ efforts are best focused on the preparation and review of outstanding returns, and in

10   reaching a resolution.

11          //

12          //

13          //

14          //

15          //

16          //

17          //

18          //

19          //

20          //

21          //

22          //

23          //

24          //

25
                                                      4
           Case 2:19-cv-01986-GMN-DJA Document 42
                                               41 Filed 09/29/20
                                                        09/25/20 Page 5 of 6




 1                                            Request for Relief

 2          WHEREFORE, United States respectfully asks that the Court allow 30 days for the

 3   parties to reach a resolution, or for the Martinezes and their businesses to respond to the

 4   complaint. The United States reserves the right to seek an entry of default or default judgment

 5   after 30 days if the negotiations do not resolve the matter.

 6

 7          Dated this 25th day of September, 2020.

 8                                                         RICHARD E. ZUCKERMAN
                                                           Principal Deputy Assistant Attorney General
 9
                                                           /s/ E. Carmen Ramirez
10                                                         E. CARMEN RAMIREZ
                                                           Trial Attorney, Tax Division
11                                                         U.S. Department of Justice
                                                           P.O. Box 683
12                                                         Washington, D.C. 20044
                                                           202-616-2885 (v)
13                                                         202-307-0054 (f)
                                                           E.Carmen.Ramirez@usdoj.gov
14                                                         western.taxcivil@usdoj.gov

15
                                                           IT IS SO ORDERED:
16

17
                                                           ________________________
18                                                         ___________________________
                                                           United States District Judge or
                                                           Daniel States
                                                           United J. Albregts
                                                                         Magistrate Judge
19                                                         United States Magistrate Judge
                                                           Dated ________________
20                                                         Dated: September 29, 2020

21

22

23

24

25
                                                       5
           Case 2:19-cv-01986-GMN-DJA Document 42
                                               41 Filed 09/29/20
                                                        09/25/20 Page 6 of 6




 1                                   CERTIFICATE OF SERVICE

 2          IT IS HEREBY CERTIFIED that service of the foregoing is made this September 25,

 3   2020, via the Court’s ECF system to all current parties who have appeared electronically. In an

 4   abundance of caution, the United States is sending this motion to the persons listed below, via

 5   U.S. Mail. Due to in-office staffing limitations related to the Covid-19 pandemic, the mailing

 6   may take two business days to send.

 7
            Jeffrey Martinez
 8          262 Cliff Valley Dr.
            Las Vegas, NV 89148
 9
            Dolores Martinez
10          262 Cliff Valley Dr.
            Las Vegas, NV 89148
11

12

13
                                                  /s/ E. Carmen Ramirez
14                                                E. CARMEN RAMIREZ
                                                  Trial Attorney, Tax Division
15                                                U.S. Department of Justice

16

17

18

19

20

21

22

23

24

25
                                                     6
